

Exhibit 10.3
 
ASSIGNMENT AND SALE AGREEMENT
 
THIS ASSIGNMENT AND SALE AGREEMENT (this “Agreement”) is entered into as of May
27, 2011 (the “Effective Date”), by and among North American Iron Ore Inc., a
Nevis corporation (“North American”), Canamara Energy Corporation, a British
Columbia corporation (“Canamara”) and Allied American Steel Corp., a Nevada
corporation (“Allied”).
 
RECITALS
 
WHEREAS,
 
A.           North American entered into an agreement (the “Canamara Agreement”)
dated May 7, 2010 with Canamara, pursuant to which North American received an
option (the “Option”) from Canamara which presently entitles it to acquire an
undivided sixty percent (60%) interest in the mineral claims located in the
Province of Quebec, Canada described in Schedule “A” hereto and all other
mineral property interests derived from any such mineral claims (collectively
the “Property”). Any reference herein to any mineral claims or other mineral
property interests comprised in the Property includes any other interests into
which such mineral claims or other mineral property interests may have been
converted;
 
B.           As of the date of this Agreement, North American has paid Canamara
an aggregate of CDN$601,654 (approximately US$603,007) under the Canamara
Agreement;
 
C.           North American desires to assign its rights under the Canamara
Agreement to Allied pursuant to the terms of this Agreement and Allied desires
to acquire such rights pursuant to the terms of this Agreement.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1.
Sale and Assignment to Allied.

 
North American hereby assigns and sells its rights under the Canamara Agreement,
including the Option, to Allied. Canamara hereby consents to such assignment and
sale.
 
2.
Payment for Option.

 
Allied agrees to deliver to North American, within seven (7) business days
hereof, 15,075,175 shares of Allied’s restricted common stock in the name of
North American, such shares to be valued at a price of US$0.04 per share or an
aggregate of approximately US$603,007.
 
3.
Representations and Warranties of North American and Canamara.

 
 
3.1
North American and Canamara represent and warrant to Allied that:

 
 
(a)
the mineral claims comprising the Property have been duly and validly located
pursuant to the laws of the Province of Quebec and are recorded in the name set
out on the attached Schedule “A”, and are in good standing in the office of the
Mining Recorder on the date hereof and until the dates set out on the attached
Schedule "A";


 
1

--------------------------------------------------------------------------------

 

 
(b)
there is no adverse claim or challenge against or to the ownership of or title
to the Property, nor to North American’s or Canamara’s knowledge is there any
basis therefor, and, except for the Option being assigned and sold by North
American to Allied hereunder, there are no outstanding agreements or options to
acquire or purchase the Property or any portion thereof;

 
 
(c)
to the best of North American’s and Canamara’s knowledge, there are no
outstanding obligations or liabilities, contingent or otherwise, related to
environmental, reclamation or rehabilitation work associated with the Property
or arising out of exploration work, development work or mining activities
previously carried out thereon;

 
 
(d)
the consummation of the transaction herein contemplated will not conflict with
or result in any breach of any covenants or agreements contained in, or
constitute a default under, or result in the creation of any encumbrance under
the provisions of, any indenture, agreement or other instrument whatsoever to
which North American or Canamara is a party or by which North American or
Canamara is bound or to which North American or Canamara may be subject;

 
 
(e)
no proceedings are pending for, and North American and Canamara are not aware of
any basis for the institution of any proceedings leading to, the placing of
North American or Canamara in bankruptcy or subject to any laws governing the
affairs of insolvent persons.

 
3.2          North American and Canamara acknowledge that the representations
and warranties set forth in paragraph 3.1 hereof form a part of this Agreement
and are conditions upon which Allied has relied in entering into this Agreement,
and that these representations and warranties shall survive the acquisition of
any interest in the Property hereunder by Allied.
 
3.3          The parties also acknowledge and agree that the representations and
warranties set forth in paragraph 3.1 hereof are provided for the exclusive
benefit of Allied, and a breach of any one or more thereof may be waived by
Allied in whole or in part at any time without prejudice to its rights in
respect of any other breach of the same or any other representation or warranty.
 
4.
Representations, Warranties and Covenants of Allied.

 
 
4.1
Allied represents and warrants to North American and Canamara that:

 
 
(a)
Allied has been duly incorporated under the laws of the State of Nevada, validly
exists as a corporation in good standing under the laws of the State of Nevada
with respect to the filing of annual reports and is legally entitled to hold
mineral property interests;


 
2

--------------------------------------------------------------------------------

 

 
(b)
Allied has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transaction herein contemplated will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of, its
Articles of Incorporation or any shareholders' or directors' resolution,
indenture, agreement or other instrument whatsoever to which it is a party or by
which it is bound or to which it may be subject;

 
 
(c)
no proceedings are pending for, and it is not aware of any basis for the
institution of any proceedings leading to, its dissolution or winding-up or the
placing of it in bankruptcy or subject to any laws governing the affairs of
insolvent persons.

 
4.2          Allied acknowledges that the representations, warranties and
covenants set forth in paragraph 4.1 hereof form a part of this Agreement and
are conditions upon which North American and Canamara have relied in entering
into this Agreement, and that these representations, warranties and covenants
shall survive the acquisition of any interest in the Property hereunder by
Allied.
 
4.3          The parties also acknowledge and agree that the representations,
warranties and covenants set forth in paragraph 4.1 hereof are provided for the
exclusive benefit of North American and Canamara, and a breach of any one or
more thereof may be waived by North American or Canamara in whole or in part at
any time without prejudice to their rights in respect of any other breach of the
same or any other representation, warranty or covenant.
 
5.
Grant of Option and Commitments.

 
5.1          Pursuant to this Agreement, North American is hereby granting to
Allied the sole and exclusive right and option, subject to the terms of the
Canamara Agreement, to acquire an undivided sixty percent (60%) interest in and
to the Property, free and clear of all claims, liens, charges and encumbrances,
save and except for those set forth in this Agreement, including a 2.5% royalty
held by the underlying owner, on the following terms and conditions:
 
 
(a)
Allied incurring the following Expenditures on the Property:

 
 
(i)
CDN$1,548,346 on or before May 7, 2012;

 
For purposes of this Agreement, Expenditures shall mean the sum of all monies
spent in prospecting, exploring, geological, geophysical and geochemical
surveying, sampling, examining, diamond and other types of drilling, developing,
dewatering, assaying, testing, constructing, maintaining and operating roads,
trails and bridges upon or across the Property, buildings, equipment, plant and
supplies, salaries and wages (including fringe benefits) of employees and
contractors directly engaged therein, insurance premiums, and all other expenses
ordinarily incurred in prospecting, exploring and developing mining lands.
 
5.2          This Agreement represents the assignment and sale of an option
only, and Allied shall be under no obligation to North American or Canamara to
incur any additional Expenditures on the Property pursuant to this Agreement.

 
3

--------------------------------------------------------------------------------

 

5.3          Upon Allied having made the cash payment provided for in paragraph
5.1(a)(i), the Option shall be deemed to be exercised and Allied shall have
earned an undivided sixty percent (60%) interest in the Property, subject to the
reservation in favour of the royalty.
 
5.4          Notwithstanding any of the provisions of this Agreement, in the
event Allied wishes to retain the Option in respect of some of the mineral
claims comprised in the Property, and to terminate the Option in respect of the
remaining mineral claims comprised in the Property, the provisions of paragraph
9.4 hereof will apply to the mineral claims in respect of which the Option is
being terminated.
 
6.
Obligations of Allied During the Option Period.

 
6.1          Allied hereby covenants and agrees that for so long as the Option
hereunder continues in full force and effect it will:
 
 
(a)
maintain the Property in good standing by the doing and filing of applicable
assessment work or the making of payments in lieu thereof, by the payment of
taxes and rentals and the performance of all other actions which may be
necessary in that regard and in order to keep the Property free and clear of all
liens and other charges except those at the time contested in good faith by
Allied;

 
 
(b)
file all applicable assessment work carried out in respect of the Property to
the allowable extent permitted under all applicable mining legislation;

 
 
(c)
permit Canamara or its duly authorized agents, upon reasonable prior notice to
Allied, to have access to the Property in order to examine any work carried out
by Allied, provided, however, that neither Canamara nor its agents shall
interfere or obstruct the operations of Allied, its servants and agents on the
Property, and further provided that Canamara or its agents shall enter upon the
Property at their own risk and that Canamara agrees to indemnify and save Allied
harmless from all loss or damage of any nature or kind whatsoever in any way
referable to the entry of, presence on, or activities of either Canamara or its
agents while on the Property, including, without limiting the generality of the
foregoing, bodily injuries or death at any time resulting therefrom and damage
to property sustained by any person or persons;

 
 
(d)
deliver to Canamara on or before March 31 in each year a report (including
up-to-date maps if there are any) describing the results of work done on the
Property in the last completed calendar year together with information on
material results obtained;

 
 
(e)
conduct all work on or with respect to the Property in a careful and miner-like
manner and in accordance with all applicable laws, regulations, orders and
ordinances of any relevant governmental authority and indemnify and save
Canamara harmless from any and all claims, suits or actions made or brought
against it as a result of work done by Allied on or with respect to the
Property;


 
4

--------------------------------------------------------------------------------

 

 
(f)
obtain and maintain, or cause any contractor engaged to conduct exploration work
on the Property, to obtain and maintain, during any period in which such
exploration work is carried out, adequate insurance.

 
6.2          Notwithstanding any of the provisions of this Agreement, the
parties specifically agree that Allied will not be responsible for rectifying
any environmental damage sustained on the Property prior to the date hereof.
 
7.
Right of Entry.

 
7.1          During the term of this Agreement, Allied as Operator and its
servants, agents and independent contractors shall have the sole and exclusive
right in respect of the Property to:
 
 
(a)
enter thereon;

 
 
(b)
have exclusive and quiet possession thereof;

 
 
(c)
do such prospecting, exploration, development and/or other mining work thereon
and thereunder as Allied in its sole discretion may determine advisable;

 
 
(d)
bring upon and erect upon the Property such buildings, plant, machinery, tools,
appliances and/or equipment as Allied may deem advisable;

 
 
(e)
remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests.

 
8.           Area of Mutual Interest.
 
8.1          An area of mutual interest located within two (2) kilometres of the
existing exterior boundaries of each of the individual claims comprising the
Property was established under the Canamara Agreement (hereinafter called the
“AMI”).  By executing this Agreement, Canamara and Allied hereby covenant and
agree with the other that any property interests or mineral rights which may be
acquired by either of them located with the AMI subsequent to the effective date
of this Agreement and during the term of this Agreement shall become part of the
Property for the purposes of this Agreement, save as otherwise provided for
herein.
 
8.2          If Allied acquires a property interest or mineral rights within the
AMI as contemplated in paragraph 8.1 hereof, it shall notify Canamara of such
acquisition, and such property interest or mineral rights will become part of
the Property for the purposes of this Agreement.
 
8.3          If Canamara acquires a property interest or mineral rights within
the AMI as contemplated in paragraph 8.1 hereof, it shall notify Allied in
writing of the property interest or mineral rights acquired and the cost of
acquisition thereof.  Allied shall then have thirty (30) days following the
receipt by it of the foregoing notification to elect in writing to have the
property interest or mineral rights included as part of the Property for the
purposes of this Agreement.  If Allied does not so elect in writing within this
thirty (30) day period, Canamara shall be entitled to retain the property
interest or mineral rights for its own account and such property interest or
mineral rights will not form part of the Property and will not be subject to the
terms of this Agreement.

 
5

--------------------------------------------------------------------------------

 

8.4          If Allied does elect in writing to have the property interest or
mineral rights included as part of the Property for the purposes of this
Agreement as contemplated in paragraph 8.3 hereof, it will reimburse Canamara
one hundred percent (100%) of Canamara’s cost of acquisition of the property
interest or mineral rights acquired by a cash payment to be made
contemporaneously with the giving by Allied of the notice to Canamara that said
property interest or mineral rights are to be included as part of the Property
for the purposes of this Agreement.
 
9.
Termination of Option.

 
 
9.1
The Option shall terminate:

 
 
(a)
in the event Allied fails to incur the Expenditures on the Property provided for
in paragraph 5.1(a)(i) hereof; or

 
 
(b)
upon receipt by Canamara of notice from Allied that Allied is terminating the
Option.

 
9.2          Notwithstanding the provisions of paragraphs 5.1 and 9.1 hereof, if
at any time during the term of the Option Allied fails to incur the Expenditures
on the Property provided for in paragraph 5.1(b)(i) hereof, or is in breach of
any representation or warranty contained herein, Canamara may terminate this
Agreement, but only if:
 
 
(a)
it shall have first given to Allied a notice of default containing particulars
of the Expenditures not incurred or the representation or warranty breached; and

 
 
(b)
Allied has not, within thirty (30) days following delivery of such notice of
default, cured such default by (i) incurring the appropriate Expenditures; or
(ii) commenced proceedings to cure such default in respect of the breach of any
representation or warranty by appropriate performance (Allied hereby agreeing
that should it commence to cure such default in respect of the breach of any
representation or warranty it will prosecute the same to completion without
undue delay).

 
9.3          Should Allied fail to comply with the provisions of paragraph
9.2(b), Canamara may thereafter terminate this Agreement, and the provisions of
paragraph 9.4 hereof shall then be applicable.
 
9.4          If the Option in respect of any of the mineral claims comprised in
the Property is terminated otherwise than upon the exercise thereof by Allied
pursuant to paragraph 5.1 hereof (hereinafter called the "Terminated Claims"),
Allied shall:
 
 
(a)
leave the Terminated Claims in good standing for a period of at least one (1)
year from the termination of the Option in respect of the Terminated Claims;


 
6

--------------------------------------------------------------------------------

 

 
(b)
leave the Terminated Claims free and clear of any liens, charges or encumbrances
arising from Allied's activities on the Terminated Claims; and

 
 
(c)
deliver at no cost to Canamara within three (3) months of such termination
copies of all reports, maps, assay results and other relevant technical data
compiled by or in the possession of Allied with respect to the Terminated Claims
and not theretofore furnished to Canamara.

 
9.5          Notwithstanding the termination of the Option in respect of any
Terminated Claims, Allied shall have the right, within a period of six (6)
months following the termination of the Option in respect of the Terminated
Claims, to remove from the Terminated Claims all buildings, plant, equipment,
machinery, tools, appliances and supplies which have been brought upon the
Terminated Claims by or on behalf of Allied or North American, provided that any
such buildings, plant, equipment, machinery, tools, appliances and supplies
which have not been removed from the Terminated Claims by Allied within this six
(6) month period shall thereafter become the property of Canamara.
 
10.
Force Majeure.

 
10.1        If Allied is at any time during the term of this Agreement either
prevented or delayed in complying with any provisions of this Agreement by
reason of strikes, labour shortages, power shortages, fuel shortages, fires,
wars, acts of God, governmental regulations restricting normal operations,
shipping delays or any other reason or reasons (other than lack of funds) beyond
the control of Allied, the time limited for the performance by Allied of its
obligations hereunder shall be extended by a period of time equal in length to
the period of each such prevention or delay.
 
10.2        Allied shall give prompt notice to Canamara of each event of force
majeure under paragraph 10.1 hereof and upon cessation of such event shall
furnish Canamara with notice to that effect together with particulars of the
number of days by which the obligations of Allied hereunder have been extended
by virtue of such event of force majeure and all preceding events of force
majeure.
 
11.
Confidential Information.

 
11.1        Except as otherwise required by law or by Allied’s US public company
reporting requirements with the SEC, no information in respect of the activities
carried out on the Property or any portion thereof by Allied during the currency
of the Option hereunder shall be published by either Canamara or Allied without
the prior written consent of the other, but such consent in respect of the
reporting or factual data shall not be unreasonably withheld, and shall not be
withheld in respect of information required to be publicly disclosed pursuant to
applicable securities or corporation laws.  In the event either Canamara or
Allied proposes to publish any such information requiring the consent of the
other, it shall first provide to the other written notice by facsimile of the
information proposed to be published at least one business day prior to the
publication of such information.  In the event the party receiving such written
notice has not provided comments to the party sending such written notice within
one business day of the receipt of such written notice, the other party will be
free to publish such information without further reference to the party to whom
such written notice was sent.

 
7

--------------------------------------------------------------------------------

 

12.
Arbitration.

 
12.1        It shall be a condition precedent to the right of any party to
submit any matter to arbitration pursuant to the provisions hereof that any
party intending to refer any matter to arbitration shall have given not less
than thirty (30) days' prior written notice of its intention so to do to the
other party together with particulars of the matter in dispute.  On the
expiration of such thirty (30) days, the party who gave such notice may proceed
to refer the dispute to arbitration as provided for in paragraph 12.3 hereof.
 
12.2        Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in the City and County of
New York, New York in accordance with the rules of the American Arbitration
Association then in effect. The expense of the arbitration shall be paid as
specified in the award.
 
12.3        The parties agree that the award of a majority of the arbitrators,
or in the case of a single arbitrator, of such arbitrator, shall be final and
binding upon each of them.
 
12.4        Allied and Canamara may agree that after the earn in of 60%, the
parties will enter into an industry standard JV agreement whereby straight line
standard dilution provisions apply.
 
13.
Notices and Payment.

 
13.1        Any notice, demand, payment or other communication under this
Agreement will be given in writing and must be delivered or sent by overnight
courier and addressed to the party to which it is being given at the following
addresses:
 
 
(a)
to Canamara:

 
Canamara Energy Corporation
Suite 1740 – 1177 West Hastings Street
Vancouver, BC, V6E 2K3
 
To the Attention of: Adrian Rollke
Email: adrianrollke@telus.net
Tel: 604 683 6686
 

 
(b)
to North American:

 
North American Iron Ore, Inc.
Level 5, City Central
Tower 2
121 King William Street
Adelaide, Australia.
Fax: 41 22 799 0801

 
8

--------------------------------------------------------------------------------

 

 
(c)
to Allied:

 
Allied American Steel Corp.
600 Grant, Suite 660
Pittsburgh, PA 15219
Attention: Jes Black
Fax: 412 774 1568
 
14.
Currency.

 
14.1        Unless otherwise provided, all references to monies hereunder are to
be lawful currency of Canada.
 
15.
Further Assurances.

 
15.1        Each of the parties hereto agrees to do and/or execute all such
further and other acts, deeds, things, devices, documents and assurances as may
be required in order to carry out the true intent and meaning of this Agreement,
including, without limiting the generality of the foregoing, the registration
thereof against any of the mineral property interests comprising the Property at
the request of either party.
 
16.
Time of the Essence

 
16.1        Time shall be of the essence of this Agreement.
 
17.
Costs.

 
17.1        Each of the parties hereto will be responsible for paying its own
costs relating to the preparation and execution of this Agreement.
 
18.
Entire Agreement.

 
18.1        The parties hereto agree that the terms and conditions of this
Agreement shall supersede and replace any other agreements or arrangements,
whether oral or written, heretofore existing among the parties in respect of the
subject matter of this Agreement.
 
19.
Counterparts.

 
19.1        This Agreement and any certificate or other writing delivered in
connection herewith may be executed in any number of counterparts and any party
hereto may execute any counterpart, each of which when executed and delivered
will be deemed to be an original and all of which counterparts of this Agreement
or such other writing, as the case may be, taken together, will be deemed to be
one and the same instrument.  The execution of this Agreement or any other
writing by any party hereto will not become effective until all counterparts
hereof have been executed by all the parties hereto.
 
20.
Execution by Facsimile.

 
20.1        Each of the parties hereto will be entitled to rely upon delivery by
facsimile of executed copies of this Agreement and any certificates or other
writings delivered in connection herewith, and such facsimile copies will be
legally effective to create a valid and binding agreement among the parties in
accordance with the terms and conditions of this Agreement.

 
9

--------------------------------------------------------------------------------

 

21.
Titles.

 
21.1        The titles to the respective paragraphs hereof shall not be deemed
as part of this Agreement but shall be regarded as having been used for
convenience only.
 
22.
Governing Law.

 
22.1        This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
 
23.
Enurement.

 
23.1        This Agreement shall enure to the benefit of and be binding upon the
parties hereto and each of their successors and permitted assigns, as the case
may be.
 
(Signature Page Follows)

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement has been executed as of the day and year first
above written.
 
SIGNED and DELIVERED by
 
NORTH AMERICAN IRON ORE INC.
     
By: 
/s/ David Craven
 
Name:  David Craven
 
Title:  Director
     
SIGNED and DELIVERED by
 
CANAMARA ENERGY CORPORATION
     
By:
/s/ Norman Wareham
 
Name:  Norman Wareham
 
Title:
     
SIGNED and DELIVERED by
 
ALLIED AMERICAN STEEL CORP.
     
By:
/s/ Jes Black
 
Name:  Jes Black
 
Title:  President and Chief Executive Officer
 


 
11

--------------------------------------------------------------------------------

 

SCHEDULE "A"
 
The following are the mineral claims in respect of which Allied has been granted
the Option to acquire an sixty percent (60%) interest, subject only to the
Royalty, all of which mineral claims are located in Lyonne Township, Roberval
County in the Province of Quebec:
 
Title Number
Status
Titleholder
 
% Ownership
 
Registration
Expiration
               
CDC 2025117
Active
Fayz Yacoub (19217)
    100.00 %
09/19/06
09/18/12
CDC 2025118
Active
Fayz Yacoub (19217)
    100.00 %
09/19/06
09/18/12
CDC 2025119
Active
Fayz Yacoub (19217)
    100.00 %
09/19/06
09/18/12
CDC 2025120
Active
Fayz Yacoub (19217)
    100.00 %
09/19/06
09/18/12
CDC 2025121
Active
Fayz Yacoub (19217)
    100.00 %
09/19/06
09/18/12
CDC 2025122
Active
Fayz Yacoub (19217)
    100.00 %
09/19/06
09/18/12
CDC 2025123
Active
Fayz Yacoub (19217)
    100.00 %
09/19/06
09/18/12
CDC 2025124
Active
Fayz Yacoub (19217)
    100.00 %
09/19/06
09/18/12
CDC 2030140
Active
Fayz Yacoub (19217)
    100.00 %
10/19/06
10/18/12
CDC 2030141
Active
Fayz Yacoub (19217)
    100.00 %
10/19/06
10/18/12
CDC 2030142
Active
Fayz Yacoub (19217)
    100.00 %
10/19/06
10/18/12
CDC 2030143
Active
Fayz Yacoub (19217)
    100.00 %
10/19/06
10/18/12
CDC 2035080
Active
Fayz Yacoub (19217)
    100.00 %
11/27/06
11/26/12
CDC 2035087
Active
Fayz Yacoub (19217)
    100.00 %
11/27/06
11/26/12
CDC 2035088
Active
Fayz Yacoub (19217)
    100.00 %
11/27/06
11/26/12
CDC 2037033
Active
Fayz Yacoub (19217)
    100.00 %
12/04/06
12/03/12
CDC 2037035
Active
Fayz Yacoub (19217)
    100.00 %
12/04/06
12/03/12
CDC 2037037
Active
Fayz Yacoub (19217)
    100.00 %
12/04/06
12/03/12
CDC 2241467
Active
Fayz Yacoub (19217)
    100.00 %
07/19/10
07/18/12
CDC 2241468
Active
Fayz Yacoub (19217)
    100.00 %
07/19/10
07/18/12
CDC 2241469
Active
Fayz Yacoub (19217)
    100.00 %
07/19/10
07/18/12
CDC 2241470
Active
Fayz Yacoub (19217)
    100.00 %
07/19/10
07/18/12
CDC 2241471
Active
Fayz Yacoub (19217)
    100.00 %
07/19/10
07/18/12
CDC 2241472
Active
Fayz Yacoub (19217)
    100.00 %
07/19/10
07/18/12
CDC 2244522
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244523
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244524
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244525
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244526
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244527
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244528
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244529
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244530
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244531
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244532
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244533
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244534
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244535
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244536
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244537
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244538
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244539
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244540
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244541
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2244542
Active
Fayz Yacoub (19217)
    100.00 %
08/04/10
08/03/12
CDC 2171865
Active
Ramy Yacoub (82374)
    100.00 %
09/17/08
09/16/12
CDC 2171866
Active
Ramy Yacoub (82374)
    100.00 %
09/17/08
09/16/12
CDC 2171867
Active
Ramy Yacoub (82374)
    100.00 %
09/17/08
09/16/12


 
12

--------------------------------------------------------------------------------

 